McMurray, Presiding Judge.
Defendant appeals his conviction of forgery in the first degree. Held:
“A person commits the offense of forgery in the first degree when with intent to defraud he knowingly makes, alters, or possesses any writing in a fictitious name or in such manner that the writing as made or altered purports to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority and utters or delivers such writing.” OCGA § 16-9-1 (a). In the case sub judice, the evidence adduced at trial showed that Billy McAvoy, defendant’s employer, gave defendant a $50 check made out to Ansley Garage and drawn on Mr. McAvoy’s business account. Mr. McAvoy instructed defendant to deliver the check to Ansley Garage to satisfy an outstanding debt. Defendant did not comply and instead endorsed the back of the check, “Ansley Garage,” and presented the instrument to a clerk at “Fareway Builders Supply” in Washington, Georgia as part consideration for “a small item . . .” of merchandise. Having reviewed the evidence in the light most favorable to the jury’s verdict, we find the evidence was sufficient to enable a rational trier of fact to find the defendant guilty of the offense of forgery in the first degree beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Consequently, defendant’s argument that “[t]he Trial Court erred in failing to grant [his] Motion for a New Trial . . .” is without merit.

Judgment affirmed.


Pope and Benham, JJ., concur.